FILED
                             NOT FOR PUBLICATION                              JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JANAK SINGH,                                     No. 07-74202

               Petitioner,                       Agency No. A090-004-557

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Janak Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order affirming an immigration judge’s removal order.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Aguilar Gonzalez v. Mukasey, 534 F.3d 1204, 1208 (9th Cir. 2008), and we deny

the petition for review.

      We reject Singh’s contention that the Department of Homeland Security

(“DHS”) violated the confidentiality provisions of the Immigration Reform and

Control Act of 1986, 8 U.S.C. § 1255a(c)(5), by reviewing Singh’s legalization

application before initiating proceedings against him. It is undisputed that DHS

discovered Singh’s identity and non-citizen status during a raid that was unrelated

to his legalization application. DHS did not violate the confidentiality provision

when it subsequently verified the denial of Singh’s legalization application. See 8

U.S.C. § 1255a(c)(5)(D)(i) (information derived from the legalization application

that is not available from any other source, other than information furnished by an

applicant, may be used for the purposes of immigration enforcement).

      Singh’s remaining contention lacks merit.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74202